

116 S3898 IS: Homeless Veterans Coronavirus Response Act of 2020
U.S. Senate
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3898IN THE SENATE OF THE UNITED STATESJune 4, 2020Mr. Sullivan (for himself, Ms. Sinema, Mr. Moran, Mr. Tester, Mr. Crapo, Mrs. Feinstein, Mrs. Loeffler, Mr. Blumenthal, Mr. Tillis, Ms. Hirono, Mrs. Capito, Mr. Kaine, Mr. Cruz, Mrs. Gillibrand, Mr. Risch, Mrs. Shaheen, Mr. Hoeven, Ms. Hassan, Ms. Ernst, Ms. Collins, Mr. Cramer, and Ms. McSally) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo provide flexibility for the Secretary of Veterans Affairs in caring for homeless veterans during a covered public health emergency, and for other purposes.1.Short titleThis Act may be cited as the Homeless Veterans Coronavirus Response Act of 2020.2.Flexibility for the Secretary of Veterans Affairs in caring for homeless veterans during a covered public health emergency(a)General support(1)Use of fundsDuring a covered public health emergency, the Secretary of Veterans Affairs may use amounts appropriated or otherwise made available to the Department of Veterans Affairs to carry out sections 2011, 2012, 2031, and 2061 of title 38, United States Code, to provide to homeless veterans and veterans participating in the program carried out under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)) (commonly referred to as HUD–VASH), as the Secretary determines is needed, the following: (A)Assistance required for safety and survival (such as food, shelter, clothing, blankets, and hygiene items). (B)Transportation required to support stability and health (such as for appointments with service providers, conducting housing searches, and obtaining food and supplies).(C)Communications equipment and services (such as tablets, smartphones, disposable phones, and related service plans) required to support stability and health (such as maintaining contact with service providers, prospective landlords, and family).(D)Such other assistance as the Secretary determines is needed. (2)Homeless veterans on land of the Department(A)CollaborationDuring a covered public health emergency, to the extent possible, the Secretary may collaborate with one or more organizations to manage use of land of the Department for homeless veterans for living and sleeping. (B)ElementsCollaboration under subparagraph (A) may include the provision by either the Secretary or the organization of food services and security for property, buildings, and other facilities owned or controlled by the Department. (b)Grant and Per Diem Program(1) Limits on rates for per diem paymentsSection 20013(b) of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) is amended—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (B)in the matter preceding subparagraph (A), as so redesignated, by inserting (1) before In the case; and (C)by adding at the end the following:(2)If the Secretary waives any limit on grant amounts or rates for per diem payments under paragraph (1), notwithstanding section 2012(a)(2)(B) of such title, the maximum rate for per diem payments described in paragraph (1)(B) shall be three times the rate authorized for State homes for domiciliary care under section 1741 of such title..(2)Use of per diem paymentsDuring a covered public health emergency, a recipient of a grant or an eligible entity under the grant and per diem program of the Department (in this subsection referred to as the program) may use per diem payments under sections 2012 and 2061 of title 38, United States Code, to provide assistance required for safety and survival (such as food, shelter, clothing, blankets, and hygiene items) for— (A)homeless veterans; and (B)formerly homeless veterans residing in a facility operated wholly or in part by such a recipient or eligible entity receiving per diem payments under section 2012 of such title. (3)Additional transitional housing(A)In generalDuring a covered public health emergency, under the program, the Secretary may provide amounts for additional transitional housing beds to facilitate access to housing and services provided to homeless veterans. (B)Notice; competition; period of performanceThe Secretary may provide amounts under subparagraph (A)—(i)without notice or competition; and (ii)for a period of performance determined by the Secretary.(4)Inspections and Life Safety Code requirements(A)In generalDuring a covered public health emergency, the Secretary may waive any requirement under subsection (b) or (c) of section 2012 of title 38, United States Code, in order to allow the recipient of a grant or an eligible entity under the program—(i)to quickly identify temporary alternate sites of care for homeless veterans that are suitable for habitation; (ii)to facilitate social distancing or isolation needs; or(iii)to facilitate activation or continuation of a program for which a grant has been awarded. (B)LimitationThe Secretary may waive a requirement pursuant to the authority provided by subparagraph (A) with respect to a facility of a recipient of a grant or an eligible entity under the program only if the facility meets applicable local safety requirements, including fire safety requirements. (c)Inspection and Life Safety Code requirements for therapeutic housing(1)In generalDuring a covered public health emergency, the Secretary may waive any inspection or life safety code requirement under subsection (c) of section 2032 of title 38, United States Code—(A)to allow quick identification of temporary alternate sites of care for homeless veterans that are suitable for habitation; (B)to facilitate social distancing or isolation needs; or (C)to facilitate the operation of housing under such section. (2)LimitationThe Secretary may waive a requirement pursuant to the authority provided by paragraph (1) with respect to a residence or facility referred to in such section 2032 only if the residence or facility, as the case may be, meets applicable local safety requirements, including fire safety requirements. (d)Access to Department of Veterans Affairs telehealth servicesTo the extent practicable, during a covered public health emergency, the Secretary shall ensure that veterans participating in or receiving services from a program under chapter 20 of title 38, United States Code, have access to telehealth services to which such veterans are eligible under the laws administered by the Secretary, including by ensuring that telehealth capabilities are available to—(1)such veterans; (2)case managers of the Department of programs for homeless veterans authorized under such chapter; and(3)community-based service providers for homeless veterans receiving funds from the Department through grants or contracts.(e)DefinitionsIn this section:(1)Covered public health emergencyThe term covered public health emergency means an emergency with respect to COVID–19 declared by a Federal, State, or local authority.(2)Homeless veteran; veteranThe terms homeless veteran and veteran have the meanings given those terms in section 2002 of title 38, United States Code. (3)Telehealth(A)In generalThe term telehealth means the use of electronic information and telecommunications technologies to support and promote long-distance clinical health care, patient and professional health-related education, public health, and health administration. (B)TechnologiesFor purposes of subparagraph (A), telecommunications technologies include video conferencing, the internet, streaming media, and terrestrial and wireless communications. 3.Emergency designations(a)In generalThis Act is designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)). (b)Designation in SenateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018. 